Citation Nr: 1753018	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post total right hip replacement (previously rated as status post avascular necrosis of the right femoral head), prior to May 13, 2015 and to a rating in excess of 30 percent from July 1, 2016. 

2.  Entitlement to an initial rating in excess of 10 percent for status post surgery, avascular necrosis of the left femoral head.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to June 1991 and from March 2004 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2017). 

From May 13, 2015 until June 30, 2016 the Veteran received a total disability rating due to a right hip replacement. The Veteran was in receipt of the highest rating for that period consequently; that period is no longer before the Board.  In an August 2016 rating decision, the Veteran's right hip disability was decreased to 30 percent disabling, effective July 1, 2016. 

The case was remanded in September 2013 for further development. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2007.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2017).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In statements and testimony provided in support of his claims, the Veteran asserted his disabilities were more severe than represented by the assigned 10 percent ratings.  He described difficulties he experienced in his profession as an obstetrician and in his family life due to these disabilities.  He stated the disorders were progressive and reported that presently his thigh external rotation was non-existent and that his abduction motion was poor.  He also indicated that he had been receiving private treatment since his release from active service.  Private treatment records covering the period from January to June 2013 and pertinent to the right hip were received in June 2013.  The Veteran received a right hip replacement in May 2015.  The February 2016 VA examination of the Veteran's right and left hips did not indicate whether range of motion testing was for active or passive range of motion.  While it was noted that some ranges of motion resulted in pain being exhibited and that there was no resulting functional loss due to pain, it was not indicated at what point during the range of motion he began to experience pain.  The Board, therefore, finds the examination inadequate. Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board is of the opinion another VA examination of the right hip and left hips is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify all treatment providers, VA and non-VA, who have treated him for his left and right hip disabilities since April 3, 2007.  After obtaining any necessary consent, the AOJ should obtain copies of treatment records not already in the claims file, to include updated treatment records. 

The Veteran may also obtain and submit the requested records.

2.  Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of both his right hip and left hip disabilities.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected right and left hip disabilities, including any associated neurological involvement.  The VA examiner is asked to address any lay statements regarding severity within the claims file and those of the Veteran at examination.

The examiner should describe in detail the active and passive range of motion of both hips.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, the claims on appeal should be readjudicated.  If the claims are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

